      Case 1-17-45570-nhl            Doc 181       Filed 09/27/19     Entered 09/27/19 13:42:45




ARCHER & GREINER, P.C.
630 Third Avenue
New York, New York 10017
Allen G. Kadish
Harrison H.D. Breakstone
Tel: (212) 682-4940
Email: akadish@archerlaw.com
        hbreakstone@archerlaw.com

Counsel for Voras Enterprise Inc.,
Debtor and Debtor-in-Possession

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------x

In re:                                                                Chapter 11

VORAS ENTERPRISE INC.,                                                Case No. 1-17-45570 (NHL)

               Debtor.

----------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

                 CHRISTIAN HANSEN, being duly sworn, deposes and says that:

                 I am not a party to this action, am over 18 years of age and reside in New York,
New York.

                 On September 26, 2019, I caused to be served true and correct copies of the
Application of Voras Enterprise Inc., Debtor and Debtor-in-Possession, for Entry of Final Decree
Closing Chapter 11 Case [Docket No. 180] by first class mail on the parties identified on the
service list attached as Exhibit A.

                                                                            s/ Christian Hansen
                                                                    Christian Hansen
Sworn to before me this
 27th day of September, 2019

       s/ Maryann Katchen
Notary Public
      Case 1-17-45570-nhl   Doc 181   Filed 09/27/19   Entered 09/27/19 13:42:45




Maryann Katchen
Notary Public, State of New York
No. 01KA4891017
Qualified in Queens County
Commission Expires April 27, 2023




217197112v1
Case 1-17-45570-nhl   Doc 181    Filed 09/27/19   Entered 09/27/19 13:42:45




                                 Exhibit A
                                Service List
            Case 1-17-45570-nhl        Doc 181   Filed 09/27/19   Entered 09/27/19 13:42:45




619 Throop Acquisition LLC                                 Imperial Fire Protection System, Inc.
c/o Goldberg Weprin Finkel Goldstein                       50-14 39th Street
Attn: Kevin Nash, Esq.                                     Long Island City, NY 11104
1501 Broadway 22nd Floor
New York, NY 10036



Brooklyn Legal Service Corporation A                       Internal Revenue Service
c/o Patterson Belknap Webb & Tyler LLP                     2 MetroTech Center
Attn: Daniel A. Lowenthal, Esq.                            Brooklyn, NY 11201
1133 Avenue of the Americas
New York, NY 10036



Consolidated Edison                                        Internal Revenue Service
JAF Station                                                Bankruptcy Unit
P.O. Box 1702                                              P.O. Box 7317
New York, NY 10116                                         Philadelphia, PA 19101-7317




Consolidated Edison Company of New York, Inc.              Internal Revenue Service
Attn: Leon Z. Mener, Esq.                                  Centralized Insolvency Operations
4 Irving Place, Room 1875S                                 P.O. Box 7346
New York, NY 10003                                         Philadelphia, PA 19101-7346




Deguerre Law Firm, P.C.                                    Keen-Summit Capital Partners LLC
Attn: Anthony DeGuerre, Esq.                               Attn: Harold J. Bordwin
25 Hyatt Street, Suite 201                                 555 Madison Avenue, 5th Floor
Staten Island, NY 10301                                    New York, NY 10022




Him & Her Salon, LLC                                       Mortgage EquiCap LLC
c/o Lustrin Tetelman Adler, LLP                            Attn: Daniel Hilpert, Managing Director
Attn: Alan J. Lustrin, Esq.                                708 Third Avenue, Suite 1601
450 Seventh Avenue, 40th Floor                             New York, NY 10017
New York, NY 10123
            Case 1-17-45570-nhl          Doc 181   Filed 09/27/19   Entered 09/27/19 13:42:45




MTAG Services, LLC                                           New York State Charities Bureau
P.O. Box 360955                                              Attn: Paula Gellman, Esq.
Pittsburgh, PA 15251-6955                                    28 Liberty St.
                                                             New York, NY 10271




New York City Law Department                                 New York State Department of Tax and Finance
Tax & Bankruptcy Litigation                                  Bankruptcy/Special Procedures Section
100 Church Street                                            P.O. Box 5300
New York, NY 10007                                           Albany, NY 12205-0300




New York City Office of Administrative                       NYC Dept. of Finance
Trials and Hearings/Environmental Control Board              Attn: Legal Affairs
9 Bond St.                                                   345 Adams St., 3rd Floor
Brooklyn, NY 11201                                           Brooklyn, NY 11201




New York City Office of Administrative                       Nick Karavalos, Esq.
Trials and Hearings                                          340 Madison Avenue, 17th Floor
100 Church Street, 12th Floor                                New York, NY 10173-1922
New York, NY 10007




New York City Water Board                                    Sperber, Denenberg & Kahan, P.C.
Attn: Andrew Rettig, Esq., Assistant Counsel                 Attn: Seth Denenberg, Esq.
59-17 Junction Boulevard                                     48 West 37th Street, 16th Floor
Elmhurst, NY 11373-5108                                      New York, NY 10018




New York State Attorney General’s Office                     Stagg, Terenzi, Confusione & Wabnik, LLP
Attn: Enid Nagler Stuart, Esq.                               Attorneys for 124 NY, Inc.
28 Liberty Street, 15th Floor                                Attn: Ronald M. Terenzi, Esq.
New York, NY 10005                                           401 Franklin Avenue, Suite 300
                                                             Garden City, NY 11530
             Case 1-17-45570-nhl        Doc 181   Filed 09/27/19   Entered 09/27/19 13:42:45




TerraCRG LLC                                                United States Attorney’s Office
Attn: Ofer Cohen                                            Southern District of New York
634 Dean St.                                                Attn: Tax & Bankruptcy Unit
Brooklyn, NY 11238                                          86 Chambers St., 3rd Floor
                                                            New York, NY 10007



Office of the U.S. Trustee - Region 2
Attn: Mary Lou Martin, Esq.
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, New York 10014
